Name: Commission Implementing Regulation (EU) 2015/1473 of 26 August 2015 amending for the 235th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  politics and public safety;  Asia and Oceania
 Date Published: nan

 28.8.2015 EN Official Journal of the European Union L 225/5 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1473 of 26 August 2015 amending for the 235th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 17 August 2015, the Sanctions Committee of the United Nations Security Council (UNSC) decided to amend two entries on the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. In addition, on 18 August 2015, the Sanctions Committee of the UNSC decided to remove one person from that list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 2015. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) the following entries shall be amended under the heading Natural persons: (a) The entry Maxamed Cabdullaah Ciise (alias (a) Maxamed Cabdullaahi Ciise, (b) Maxammed Cabdullaahi, (c) Cabdullah Mayamed Ciise). Address: Somalia. Date of birth: 8.10.1974. Place of birth: Kismaayo, Somalia. Nationality: Somali. National identification: PX910063D (United Kingdom identification number). Other information: Present in Somalia as of April 2009 following transfer from United Kingdom. Date of designation referred to in Article 2a(4)(b): 12.11.2003. under the heading Natural persons is replaced by the following: Maxamed Cabdullaah Ciise (alias (a) Maxamed Cabdullaahi Ciise, (b) Maxammed Cabdullaahi, (c) Cabdullah Mayamed Ciise). Address: Somalia. Date of birth: 8.10.1974. Place of birth: Kismaayo, Somalia. Nationality: Somali. Other information: Present in Somalia as of April 2009 following transfer from United Kingdom. Date of designation referred to in Article 2a(4)(b): 12.11.2003.. (b) The entry Abd Al Wahab Abd Al Hafiz (alias (a) Ferdjani Mouloud, (b) Mourad, (c) Rabah Di Roma, (d) Abdel Wahab Abdelhafid (e) Said). Date of birth: (a) 7.9.1967, (b) 30.10.1968. Place of birth: (a) Algiers, Algeria; (b) Algeria. Other information: (a) Arrest warrant issued by the Italian authorities; (b) Considered a fugitive from justice by the Italian authorities as at of June 2009. Date of designation referred to in Article 2a(4)(b): 17.3.2004. under the heading Natural persons is replaced by the following: Abd Al Wahab Abd Al Hafiz (alias (a) Mouloud Ferdjani, (b) Abdelwahab Abdelhafid, (c) Abdel Wahab Abdelhafid, (d) Abdewahab Abdel Hafid, (e) Abedel Wahad Abdelhafio, (f) Abdelouahab Abdelhafid, (g) Mourad, (h) Said, (i) Rabah Di Roma). Date of birth: 7.9.1967, (b) 30.10.1968. Place of birth: (a) Algiers, Algeria; (b) Algeria, (c) El Harrach, Algeria. Nationality: Algerian Passport No: 3525282 (Algerian number. Issued under name Abdelouahab Abdelhafid). Other information: Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 2a(4)(b): 17.3.2004; (2) the following entry under the heading Natural persons is deleted: Al Sayyid Ahmed Fathi Hussein Eliwah (alias (a) Al Sayyid Ahmed Fathi Hussein Eliwa, (b) Al Sayyid Ahmed Fathi Hussein Alaiwah, (c) Al Sayyid Ahmed Fathi Hussein Elaiwa, (d) Al Sayyid Ahmed Fathi Hussein Ilewah, (e) Al Sayyid Ahmed Fathi Hussein Alaywah, (f) El Sayed Ahmad Fathi Hussein Elaiwa, (g) Hatim, (h) Hisham, (i) Abu Umar, (j) El-Sayed Ilawah). Date of birth: (a) 30.7.1964, (b) 30.1.1964, (c) 3.7.1954. Address: United Kingdom. Place of birth: Suez, Egypt. Nationality: Egyptian. Passport No: RP0185179 (United Kingdom passport in the name of Al-Sayyid Ilewah, which was issued on 11.9.2001 and expires on 11.9.2011). Other information: (a) Father's name is Fathi Hussein Elaiwa (b) Member of Egyptian Islamic Jihad. Date of designation referred to in Article 2a(4)(b): 29.9.2005..